DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 04/04/2022 regarding claims 1-11 is fully considered. Of the above claims, claims 1-4 and 11 have been amended.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, the recitation of “from 100 m to 7 mm” (line 3) can be better stated as --in a range from 100 m to 7 mm--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (US 2006/0276335 A1) in view of Tatewaki et al. (US 2013/0157847 A1).
Tsuboi et al. teach the following claimed limitations:
Regarding claim 1, a thermosensitive recording medium (reversible multicolor recording medium 10; FIG. 1) comprising:
a recording layer (first recording layer 11, second recording layer 12, third recording layer 13; FIG. 1) that includes a coloring compound having electron-donating property (electron-donating coloring compound; [0062]-[0063]), a developer having electron-accepting property (electron-accepting color-developing color-quenching agent; [0062]-[0063]), a photothermal conversion agent (light-heat converting composition 22; FIGs. 1-5; [0058]), and a polymer material (resin binders; [0059]); and
a protective member that is stacked on the recording layer (protective layer 18; FIG. 1).
Regarding claim 6, the recording layer includes a plurality of layers (first recording layer 11, second recording layer 12, third recording layer 13; FIG. 1).
Regarding claim 7, the recording layer includes a first layer and a second layer as the plurality of layers (first recording layer 11, second recording layer 12, third recording layer 13; FIG. 1), and
the first layer and the second layer include photothermal conversion agents of absorption wavelengths different from each other ([0057], [0066]).
Regarding claim 8, a thermal insulating layer is provided between the first layer and the second layer (translucent heat-insulating layers 14, 15; FIG. 1).
Regarding claim 9, the coloring compound comprises a leuco dye ([0063]).
Regarding claim 10, the recording layer includes, as the developer, a developing/reducing agent that allows for coloring and decoloring the coloring compound (electron-accepting color-developing color-quenching agent; [0062]-[0063]).
Regarding claim 11, an exterior member provided with a thermosensitive recording medium on at least one surface of a supporting base material (reversible multicolor recording medium 10; supporting substrate 1; FIG. 1), the thermosensitive recording medium comprising:
a recording layer (first recording layer 11, second recording layer 12, third recording layer 13; FIG. 1) that includes a coloring compound having electron-donating property (electron-donating coloring compound; [0062]-[0063]), a developer having electron-accepting property (electron-accepting color-developing color-quenching agent; [0062]-[0063]), a photothermal conversion agent (light-heat converting composition 22; FIGs. 1-5; [0058]), and a polymer material (resin binders; [0059]); and
a protective member that is stacked on the recording layer (protective layer 18; FIG. 1).
Tsuboi et al. do not teach the following claimed limitations:
Further regarding claim 1, the protective member has convex portions and concave portions on a surface of the protective member,
wherein the convex portions and concave portions are alternatively arranged on the surface of the protective member.
Regarding claim 2, a distance from a front surface of the protective member to the recording layer is different.
Regarding claim 4, the protective member has a curvature on the surface.
Further regarding claim 11, the protective member has convex portions and concave portions on a surface of the protective member,
wherein the convex portions and concave portions are alternatively arranged on the surface of the protective member.
Tatewaki et al. teach the following claimed limitations:

    PNG
    media_image1.png
    272
    326
    media_image1.png
    Greyscale

Further regarding claim 1, the protective member has convex portions and concave portions on a surface of the protective member (antistatic layer with spherical fillers; FIGs. 14-15; protective layer also has function of the antistatic layer; [0191]) for the purpose of preventing electrostatic charge from accumulating on the medium,
wherein the convex portions and concave portions are alternatively arranged on the surface of the protective member (red line “A” shows four fillers alternatively arranged; illustration of FIG. 14 above) for the purpose of distributing the fillers on the surface.
Further regarding claim 2, a distance from a front surface of the protective member to the recording layer is different in the surface (a distance from the top of the spherical filler to the recording layer 13 is different from a distance from the non-filler area to the recording layer 13; FIGs. 5, 15) for the purpose of preventing electrostatic charge from accumulating on the medium using protruding fillers.
Further regarding claim 4, the protective member has a curvature in the surface (FIG. 15) for the purpose of preventing electrostatic charge from accumulating on the medium using protruding fillers.
Further regarding claim 11, the protective member has convex portions and concave portions on a surface of the protective member (antistatic layer with spherical fillers; FIGs. 14-15; protective layer also has function of the antistatic layer; [0191]) for the purpose of preventing electrostatic charge from accumulating on the medium,
wherein the convex portions and concave portions are alternatively arranged on the surface of the protective member (red line “A” shows four fillers alternatively arranged; illustration of FIG. 14 above) for the purpose of distributing the fillers on the surface.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the protective member has convex portions and concave portions on a surface of the protective member; the convex portions and concave portions are alternatively arranged on the surface of the protective member; a distance from a front surface of the protective member to the recording layer is different in the surface; the protective member has a curvature in the surface; the protective member has convex portions and concave portions on a surface of the protective member; the convex portions and concave portions are alternatively arranged on the surface of the protective member, as taught by Tatewaki et al., into Tsuboi et al. for the purpose of preventing electrostatic charge from accumulating on the medium; distributing the fillers on the surface; preventing electrostatic charge from accumulating on the medium using protruding fillers.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (US 2006/0276335 A1) as modified by Tatewaki et al. (US 2013/0157847 A1) as applied to claim 1 above, and further in view of Umemura (JP 2000-221620 A).
Tsuboi et al. as modified by Tatewaki et al. do not teach the following claimed limitations:
Regarding claim 3, a difference between a convex portion and a concave portion of the convexo-concave shape is in a range between equal to or more than 100 um and equal to or less than 7 mm.
Umemura teaches the following claimed limitations:
Further regarding claim 3, a difference between a convex portion and a concave portion of the convexo-concave shape is in a range between equal to or more than 100 um and equal to or less than 7 mm (microlenses having a diameter of 0.4 mm; [0047]; FIG. 1) for the purpose of focusing light to individual points on the photosensitive layer.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a difference between a convex portion and a concave portion of the convexo-concave shape is in a range between equal to or more than 100 um and equal to or less than 7 mm, as taught by Umemura, into Tsuboi et al. as modified by Tatewaki et al. for the purpose of focusing light to individual points on the photosensitive layer.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboi et al. (US 2006/0276335 A1) as modified by Tatewaki et al. (US 2013/0157847 A1) as applied to claim 1 above, and further in view of Tonoi et al. (JP 2001-001645 A).
Tsuboi et al. as modified by Tatewaki et al. do not teach the following claimed limitations:
Regarding claim 5, a hollow structure between the recording layer and the protective member.
Tonoi et al. teach the following claimed limitations:
Further regarding claim 5, a hollow structure between the recording layer and the protective member (transparent heat insulation layer 4 is an air layer; FIG. 1) for the purpose of preventing heat transfer between recording layers.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a hollow structure between the recording layer and the protective member, as taught by Tonoi et al., into Tsuboi et al. as modified by Tatewaki et al. for the purpose of preventing heat transfer between recording layers.
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicants state that “as clearly illustrated in Fig. 14, the spherical fillers are randomly dispersed in the antistatic layer” and that “nothing in Tatewaki discloses or suggests at least the newly amended features ‘… the convex portions and concave portions are alternatively arranged on the surface of the protective member’ as recited in the present claim 1” (page 6). Applicants appear to suggest that “randomly” and “alternatively” are mutually exclusive. Examiner respectfully disagrees. As the illustration of Figure 14 (above) shows, four fillers are alternatively arranged along line “A”. Perhaps, applicants intend to recite the convex and concave portions are arranged having a predefined periodicity. As such, amended claim 1 is not patenable over the combination of Tsuboi and Tatewaki.
Regarding claim 11, similar to the reasoning for claim 1, amended claim 11 is not patenable over the combination of Tsuboi and Tatewaki.
Regarding claims 2, 4 and 6-10, which depend from claim 1, the claims are not patenable over the combination of Tsuboi and Tatewaki.
Regarding claim 3, which depend from claim 1, the claim is not patenable over the combination of Tsuboi, Tatewaki and Umemura.
Regarding claim 5, which depend from claim 1, the claim is not patenable over the combination of Tsuboi, Tatewaki and Tonoi.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




27 April 2022
/KENDRICK X LIU/Examiner, Art Unit 2853   

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853